Exhibit 10.2

 

LOGO [g12773img_001.jpg]

 

January 2, 2006

 

Richard A. Aurelio

460 Indian Springs Road

Jackson, Wyoming 83001

 

Dear Dick:

 

This letter summarizes the terms of your retirement as an employee of Varian
Semiconductor Equipment Associates, Inc. (“VSEA”), and your continuing role as
Non-Executive Chairman (“Chairman”) of VSEA’s board of directors.

 

1. Role; Title. Effective as of January 3, 2006, VSEA’s board of directors has
elected you to serve as its chairman, with the title Non-Executive Chairman.

 

2. Consulting Services. In addition to your service as VSEA’s Chairman, you have
agreed to provide, without additional compensation, up to a maximum of 125 hours
of such consulting and advisory services to VSEA as may be reasonably requested
from time to time by VSEA’s chief executive officer.

 

3. Term. This agreement shall commence on January 3, 2006, and end on
December 31, 2006 (the “Term”), except that paragraphs 5 and 6 shall be
effective on January 2, 2006. Good faith extension of this Agreement shall be
discussed at each November meeting of the board of directors or such other time
as may be agreed upon by all of the directors.

 

4. Compensation. In consideration for your service as VSEA’s Chairman during the
Term, VSEA shall pay you $200,000, paid periodically during this Term in the
same intervals as VSEA’s payroll practices. For clarity, it is understood, that
any additional terms will be paid at the same $200k/year. The compensation
described in this paragraph 4 shall be in lieu of any annual retainer to which
members of VSEA’s board of directors (including any committee thereof) are
entitled, but shall not be in lieu of any per diem or similar per meeting or
daily fees to which members of VSEA’s board of directors (including any
committee thereof) are entitled.

 

5. Restricted Stock. You shall be granted a one time grant of 30,000 shares of
restricted stock on January 2, 2006 pursuant to one of VSEA’s stock incentive
plans. Such shares of restricted stock shall be immediately vested, and VSEA
shall pay on your behalf the purchase price required to be paid upon the
issuance of such shares of restricted stock.

 

6. Stock Options. You agree that the restricted stock granted pursuant to
paragraph 5 shall be the sole stock award that you will receive during this
Term. Accordingly, you hereby waive any right to receive any other stock award
pursuant to any of VSEA’s stock incentive plans (including, without limitation,
pursuant to Section 9 of VSEA’s Amended and Restated Omnibus Stock Plan) during
this Term. Beginning January 1, 2007 (if you continue to be a non-employee
director of VSEA on such date) and for as long thereafter as you serve as a
non-employee director of VSEA, you shall be



--------------------------------------------------------------------------------

entitled to any stock award that is granted generally to VSEA’s non-employee
directors. For the avoidance of doubt, you shall not, during the Term or at any
time thereafter, be entitled to any stock awards that are made only to
non-employee directors upon their initial appointment or election. It is
understood that the annual stock award currently expected to be granted by VSEA
to you and other non-employee directors (other than any non-employee directors
who are newly appointed or elected) during the 2007 calendar year is a
fully-vested stock option to acquire 6,000 shares of VSEA’s common stock, with a
term of eight years and an exercise price equal to the fair market value (as
determined by VSEA’s board of directors) on the date of grant, all in accordance
with VSEA’s applicable stock incentive plan.

 

7. Automobile. On January 3, 2006, title to the car made available for your use
under VSEA’s executive car program shall be transferred to you, without the
requirement of payment of any consideration by you.

 

8. Other Retirement Benefits. You shall be entitled to receive all benefits from
time to time made available to VSEA’s retired executive officers, including
without limitation (and only to the extent it continues to be offered by VSEA)
the right to purchase health insurance through VSEA (without any contribution by
VSEA).

 

9. Expenses. VSEA shall reimburse you for all reasonable travel and other
expenses incurred or paid by you in connection with your service as VSEA’s
Chairman, your role as a member of VSEA’s board of directors (or any committee
thereof), or the consulting and advisory services described in paragraph 2, in
accordance with VSEA’s expenses policies and procedures.

 

10. Noncompetition. During the Term and for one year thereafter, you agree that
you will not, directly or indirectly, engage in any business or enterprise
(whether as owner, partner, officer, director, employee, consultant, investor,
lender or otherwise, except as the holder of not more than 1% of the outstanding
stock of a publicly-held company) that develops, manufactures, markets,
licenses, sells or provides any product or service that competes with any
product or service developed, manufactured, marketed, licensed, sold or
provided, or planned to be developed, manufactured, marketed, licensed, sold or
provided, by VSEA.

 

11. Nonsolicitation. During the Term and for one year thereafter, you agree that
you will not, directly or indirectly, either alone or in association with
others, (i) solicit, or permit any organization directly or indirectly
controlled by you to solicit, any employee of VSEA to leave the employ of VSEA,
or (ii) solicit for employment, hire or engage as an independent contractor, or
permit any organization directly or indirectly controlled by you to solicit for
employment, hire or engage as an independent contractor, any person who was
employed by VSEA at any time during the Term; provided, that this clause
(ii) shall not apply to the solicitation, hiring or engagement of any individual
whose employment with VSEA has been terminated.

 

12. Severability. Any term or provision of this letter agreement that is invalid
or unenforceable in any jurisdiction shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the offending term or provision in any other situation or in
any other jurisdiction. If any restriction set forth in paragraph 10 or 11 is
found by any court of competent jurisdiction to be

 

- 2 -



--------------------------------------------------------------------------------

unenforceable because it extends for too long a period of time or over too great
a range of activities or in too broad a geographic area, it shall be interpreted
to extend only over the maximum period of time, range of activities or
geographic area as to which it may be enforceable.

 

13. Equitable Remedies. The restrictions contained in paragraphs 10 and 11 are
necessary for the protection of VSEA’s business and goodwill and are considered
by you to be reasonable for such purpose. You agree that any breach of
paragraphs 10 or 11 is likely to cause VSEA substantial and irrevocable damage
which is difficult to measure. Therefore, in the event of any such breach or
threatened breach, you agree that VSEA, in addition to such other remedies which
may be available, shall have the right to obtain an injunction from a court
restraining such a breach or threatened breach and the right to specific
performance of the provisions of paragraphs 10 and 11 and you hereby waive the
adequacy of a remedy at law as a defense to such relief.

 

14. Entire Agreement. This letter agreement is the entire agreement between you
and VSEA relating to the subject matter hereof, and supersedes all prior
agreements and understandings among the parties with respect to the subject
matter hereof. For the avoidance of doubt, as of January 3, 2006, (i) the Change
in Control Agreement between you and VSEA shall be terminated and (ii) the
Employee Innovation and Proprietary Information Agreement between you and VSEA
shall not be terminated pursuant to this paragraph 14, but shall continue in
full force and effect in accordance with its terms.

 

15. Miscellaneous. This letter agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts (without reference
to any conflicts of laws provisions that would cause the application of the laws
of any other jurisdiction). Any action, suit or other legal proceeding arising
under or relating to any provision of this Agreement shall be commenced only in
a court of the Commonwealth of Massachusetts (or, if appropriate, a federal
court located within Massachusetts), and you and VSEA each consent to the
jurisdiction of such a court. You and VSEA each hereby irrevocably waive any
right to a trial by jury in any action, suit or other legal proceeding arising
under or relating to any provision of this Agreement. This letter agreement
shall be binding upon and inure to the benefit of both parties and their
respective successors and assigns, including any corporation with which, or into
which, VSEA may be merged or which may succeed to VSEA’s assets or business,
provided, however, that your obligations are personal and shall not be assigned
by you.

 

Very truly yours,

VARIAN SEMICONDUCTOR EQUIPMENT ASSOCIATES, INC.

By:   /S/ ELIZABETH E. TALLETT

Name:

  Elizabeth E. Tallett

Title:

  Chair, Compensation Committee

 

AGREED:

/S/ RICHARD A. AURELIO Richard A. Aurelio

 

- 3 -